     Case 4:18-cv-02869 Document 153 Filed on 07/14/20 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

John Hancock Life Insurance Company
 (U.S.A.) f/k/a Manufacturers                         )
Life Insurance Company,                               )
                                                      )       Civil Action
                                                      )   4:18−cv−02869
                 Plaintiff,                           )
       v.                                             )
                                                      )
The Estate of Jennifer Lauren Wheatley,               )
Louis A. Wheatley, et al.                             )
                                                      )
                Defendants.


       Wheatley estate’s unopposed motion for leave of court to submit the
attached supplemental affidavit in support of the defendant estate’s motion for
attorney’s fees.


       Now come the estate of Jennifer Wheatley deceased (hereinafter the Wheatley

estate), and moves this court for leave of court to file the attached affidavit in support

of the Wheatley estate’s pending claim for attorney’s fees.

       This the 14th day of July, 2020.
                                                      /s/M. Douglas Berry
                                                      Gabriel, Berry & Weston LLP
                                                      North Carolina Bar No. 6506
                                                     dougberry@gbwlaw.com
                                                     214 Commerce Place
                                                     Greensboro, North Carolina 27401
                                                      (336) 275.9381 – Telephone
                                                      (336) 275-7864 – Facsimile




                                                      GABRIEL BERRY & WESTON, L.L.P.
                                                      Richard W. Gabriel
                                                      North Carolina Bar No. 6623
     Case 4:18-cv-02869 Document 153 Filed on 07/14/20 in TXSD Page 2 of 3



                                                     rgabriel@gbwlaw.com
                                                      214 Commerce Place
                                                      Greensboro, North Carolina 27401
                                                     (336) 275.9381 – Telephone
                                                     (336) 275-7864 – Facsimile


                                                     HERBERT A. JANZEN, P.C.
                                                     Herbert A. Janzen
                                                     Fed. Id.: 11620
                                                     Texas Bar No. 10572700
                                                     herbjanzen.office@yahoo.com
                                                    4300 Yoakum Boulevard
                                                    Houston, Texas 77006
                                                     (713) 683.1599 – Telephone
                                                     (713) 683.1588 – Facsimile


                                                     Attorneys for Defendant The Estate of
                                                     Jennifer Lauren Wheatley


                                      CERTIFICATE OF CONFERENCE

This is to certify that pursuant to local rule 7.1, the undersigned has consulted with opposing counsel Ms.
Berhorst regarding this motion and that Ms. Berhorst indicated that John Hancock does not oppose it.




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 13 day of July, 2020, the foregoing was served upon
all counsel of record through CM/ECF.


                                               /s/ M. Douglas Berry
                                               GABRIEL BERRY & WESTON, L.L.P.
                                             Attorney for Defendant
                                             214 Commerce Place
                                             Greensboro, North Carolina 27401
                                             Telephone: (336) 275-9381
                                             Facsimile: (336) 275-7864
     Case 4:18-cv-02869 Document 153 Filed on 07/14/20 in TXSD Page 3 of 3



                                          N.C. State Bar No. 6506



Mr. Gregory John Sachnik
Attorney for Plaintiff John Hancock Life Insurance Company
(U.S.A.)
2200 Ross Avenue, Suite 3300
Dallas, Texas 75201

Ms. Jennifer L. Berhorst
Attorney for Plaintiff John Hancock Life Insurance Company
(U.S.A.)
1200 Main Street, Suite 3800
Kansas City, Missouri 64105

Mr. H. Clay Moore
Attorney for Defendant Jeremy G. Ward
1601 Westheimer Road, Suite 230
Houston, Texas 77006

Ms. Ariel Nicole Wiley
Attorney for U.S. Department of Justice
U.S. Attorney’s Office
1000 Louisiana Street, #2300
Houston, Texas 77002

Mr. Bob Mabry
Attorney for Defendant Jeremy G. Ward and Annie Hall
704 N. Thompson St. Ste. 157
Conroe, Texas 77301-2066
